Exhibit 10.2

 

 

AMENDMENTS TO THE

CHESAPEAKE CORPORATION 401(k) RESTORATION PLAN



 

RESOLVED, That the Chesapeake Corporation 401(k) Restoration Plan is hereby
amended, effective December 31, 2004, in the following respects:

FIRST

: Section 5.01 of the Plan is amended to read "Effective December 31, 2004, a
Participant's Deferred Account shall be credited with earnings based on an
interest rate established by the Committee (the "Interest Fund")."



SECOND

: Section 5.03 of the Plan is deleted.

